Case 8:19-bk-12516-TA            Doc 328 Filed 01/24/20 Entered 01/24/20 12:06:43               Desc
                                  Main Document    Page 1 of 28


   D. EDWARD HAYS, #162507
 1 ehays@marshackhays.com
   TINHO MANG, #322146
 2 tmang@marshackhays.com
   MARSHACK HAYS LLP
 3 870 Roosevelt
   Irvine, California 92620-5749
 4 Telephone: (949) 333-7777
   Facsimile: (949) 333-7778
 5
   Attorneys for Chapter 7 Trustee,
 6 RICHARD A. MARSHACK

 7
                                   UNITED STATES BANKRUPTCY COURT
 8
                       CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
 9
     In re                                                  Case No. 8:19-bk-12516-TA
10
     ULTIMATE BRANDS, INC.,                                 Chapter 7
11
                       Debtor.                              DECLARATION OF TINHO MANG IN
12                                                          SUPPORT OF NOTICE OF LODGMENT OF
                                                            SALE ORDER
13
                                                            [Motion - Docket No. 247]
14
                                                            [Notice of Lodgment – Docket No. 327]
15
                                                            Final Sale Hearing
16                                                          Date:       January 7, 2020
                                                            Time:       11:00 a.m.
17                                                          Ctrm:       5B
                                                            Location: United States Bankruptcy Court
18                                                                      411 West Fourth Street
                                                                        Santa Ana, CA 92701-4593
19

20                                       De clarati
                                                  on of Ti
                                                         nh o Mang
21            I, TINHO MANG, say and declare as follows:
22            1.       I am an individual over 18 years of age and competent to make this Declaration. The
23    facts set forth below are true of my personal knowledge.
24            2.       I am an associate attorney in the law firm Marshack Hays LLP, counsel of record for
25    Richard A. Marshack, in his capacity as the duly appointed, qualified, and acting chapter 7 Trustee
26    (“Trustee”) for the bankruptcy estate (“Estate”) of Ultimate Brands, Inc. (“Debtor”). Unless
27    otherwise stated, the facts set forth in this declaration are personally known to me and if called as a
28    witness, I could and would competently testify thereto.

                                                        1
                   DECLARATION OF TINHO MANG IN SUPPORT OF NOTICE OF LODGMENT OF SALE ORDER
     4849-5767-6465, v. 2
Case 8:19-bk-12516-TA            Doc 328 Filed 01/24/20 Entered 01/24/20 12:06:43                  Desc
                                  Main Document    Page 2 of 28



 1            3.       I am licensed to practice law in the State of California and admitted to practice before
 2    this Court.
 3            4.       I personally attended the final sale hearing on January 7, 2020, before the Honorable
 4    Theodor C. Albert, United States Bankruptcy Judge, at 11:00 a.m. in Courtroom 5B of the United
 5    States Bankruptcy Court located at 411 W. Fourth Street, Santa Ana, California.
 6            5.       I reviewed the Court’s tentative ruling in advance of the hearing, and based on my
 7    review of the Court’s tentative ruling, interpreted the tentative ruling regarding the burden of proof
 8    for an objecting party under 11 U.S.C. § 363(p)(2) to apply to the objecting creditors seeking an
 9    exception from the Trustee’s proposed free and clear sale. Specifically, as argued in the Trustee’s
10    supplemental brief [Dk. 291], any creditor objecting to the sale “has the burden of proving the
11    extent of their validity, priority, or extent of any claimed interest in the specific assets subject to the
12    Trustee’s proposed sale.” Dk. 291 at pg. 17:20-22. A true and correct copy of the tentative is
13    attached as Exhibit “1.”
14            6.       The Trustee’s supplemental brief specifically requested that the Court “find under the
15    Ninth Circuit’s analysis in Chequers that such parties have failed to prove such an interest as to the
16    Debtor, and the sale may proceed free and clear of such unliquidated, contingent, unsecured
17    litigation claims.” Dk. 291 at pg. 18:2-4. The Court’s tentative ruling states “nothing in the
18    Opponents’ claims amounts to an interest in the assets to be sold which could or should hold up a
19    sale.” Tentative § 2 (italics in original).
20            7.       At the sale hearing on January 7, 2020, no oral argument by the objecting creditors
21    was raised as to this point, and no further evidence regarding the validity, priority, or extent of their
22    claimed interest in the assets to be sold was provided. Thus, the Trustee understands that the
23    Court’s ruling was that the objecting creditors failed to carry their burden of proof under 11 U.S.C.
24    § 363(p)(2) and have no interest whatsoever which attaches to the transferred assets or the proceeds
25    of the sale.
26            8.       After the hearing, I circulated a proposed order which stated that no party other than
27    660 BVD, LLC (“660 BVD”) proved an interest in the assets to be transferred, and therefore the
28    sale was free and clear of all other liens, claims, and interests other than that of 660 BVD, which

                                                          2
                   DECLARATION OF TINHO MANG IN SUPPORT OF NOTICE OF LODGMENT OF SALE ORDER
     4849-5767-6465, v. 2
Case 8:19-bk-12516-TA            Doc 328 Filed 01/24/20 Entered 01/24/20 12:06:43                 Desc
                                  Main Document    Page 3 of 28



 1    would attach to the proceeds of the sale. I am informed by counsel for 660 BVD that counsel has
 2    reviewed the order and there is no objection to the proposed form of order lodged concurrently with
 3    this declaration.
 4            9.       The objecting creditors revised our draft order to insert a paragraph which appeared
 5    to be intended to preserve their ability to continue asserting an interest in either the sale proceeds or
 6    the transferred assets.
 7            10.      Through e-mail, I provided case authority for our position that the objecting creditors
 8    had, as a matter of law, failed to prove an interest which survived the “free and clear” sale. A true
 9    and correct copy of the e-mail correspondence between myself and Josh Herndon, counsel for the
10    Harter objecting creditors, is attached as Exhibit “2.”
11            11.      In response, Mr. Herndon articulated his position that he was only requesting that the
12    Trustee be bound by prior language in pleadings which conditionally stated that the objecting
13    creditors, if they even had any interest in or claim against the assets to be sold, might be able to
14    attach those interests or claims to the proceeds of the sale. Mr. Herndon also declined to provide
15    any case authority or citation to the Court’s tentative ruling that the Court had ever ruled or stated
16    that it was inclined to rule that the objecting creditors’ claims would attach to the proceeds of sale
17    pursuant to further court order.
18            12.      The Trustee’s final supplemental brief and request contained therein unambiguously
19    requests that the Court specifically hold the objecting creditors to the burden of proof provided in
20    Section 363(p)(2) of the Bankruptcy Code, which is the proper section that would apply to the
21    objecting creditors’ claims of a surviving interest in either the proceeds of sale or transferred assets
22    themselves. Rather than providing any such evidence to carry their burden of proof, the objecting
23    creditors attempted to draw a semantic distinction between the “validity” and “extent” of an interest
24    in their opposition brief, filed as Docket No. 304.
25            13.      Given the lack of any oral opposition to the Court’s language in the tentative ruling
26    regarding the burden of proof in connection with proving an interest in the assets to be sold, and the
27    lack of any evidence or legal authority provided in the objecting creditors’ opposition brief that they
28    do in fact have any lien, claim, or interest which may survive a bankruptcy sale under 11 U.S.C.

                                                         3
                   DECLARATION OF TINHO MANG IN SUPPORT OF NOTICE OF LODGMENT OF SALE ORDER
     4849-5767-6465, v. 2
Case 8:19-bk-12516-TA            Doc 328 Filed 01/24/20 Entered 01/24/20 12:06:43                 Desc
                                  Main Document    Page 4 of 28



 1    § 363(f), the Trustee believes that the order lodged on today’s date correctly reflects the result of
 2    the final sale hearing, where the objecting creditors failed to argue any point regarding the proposed
 3    free and clear sale. Instead, the objecting creditors’ sole argument was regarding their continued
 4    ability to pursue non-debtor third parties, which the Trustee had no objection as confirmed on the
 5    record during the hearing.
 6            14.      Eric Mitnick, Esq., counsel for John Patterson and Wheatstrong Enterprises, failed to
 7    make any oral argument at the sale hearing, and did not file any supplemental opposition brief. On
 8    that basis, the Trustee believes that he has waived any argument that he did not raise in oral
 9    argument or in any opposition brief. A true and correct copy of e-mail correspondence from Mr.
10    Mitnick raising esoteric arguments about the word “encumbrances” is attached as Exhibit “3.” I am
11    informed that Mr. Mitnick may not be filing an opposition to the proposed order, even though he
12    declined to approve the proposed form of order.
13            15.      For the foregoing reasons, the Trustee is lodging the proposed order consistent with
14    his understanding of the Court’s ruling. Because of counsels’ disagreement over the form of the
15    order, the Trustee expects there to be opposition and an alternative proposed order will be lodged
16    for the Court’s consideration.
17            16.      Prior to lodging an order to which an objection is expected, I used my best efforts to
18    confer with opposing counsel and reach an agreement. Unfortunately, that was not possible.
19            I declare under penalty of perjury that the foregoing is true and correct, and that this
20 declaration is executed on January 24, 2020.

21                                                            /s/ Tinho Mang
                                                             TINHO MANG
22

23

24

25

26

27

28

                                                         4
                 DECLARATION OF TINHO MANG IN SUPPORT OF NOTICE OF LODGMENT OF SALE ORDER
     4849-5767-6465, v. 2
Case 8:19-bk-12516-TA   Doc 328 Filed 01/24/20 Entered 01/24/20 12:06:43   Desc
                         Main Document    Page 5 of 28




                    Exhibit “1”
 Case 8:19-bk-12516-TA         Doc 328 Filed 01/24/20 Entered 01/24/20 12:06:43                 Desc
                                Main Document    Page 6 of 28




                              United States Bankruptcy Court
                               Central District of California
                                          Santa Ana
                                Judge Theodor Albert, Presiding
                                   Courtroom 5B Calendar

Tuesday, January 7, 2020                                                   Hearing Room           5B

11:00 AM
8:19-12516    Ultimate Brands Inc                                                          Chapter 7

   #13.00     Trustee's Motion For Order: Authorizing Sale Of Substantially All Of Debtor's
              Assets Subject To Overbid (A) Outside The Ordinary Course Of Business; (B)
              Free And Clear Of Liens, Claims And Encumberances; (C) For Determination Of
              Good Faith Purchaser Under 11 USC Section 363(M); And (D) Waiver Of The
              14-Day Stay Periods Set Forth In Bankruptcy Rule 6004(H)
              (cont'd from 12-17-19)


                                  Docket      247

  Tentative Ruling:
      Tentative for 1/7/20:

              This is the Trustee’s motion for approval of a sale, free and clear of
      liens, of certain intellectual property assets of the estate to the Unofficial
      Committee of Ultimate Brands Franchisees Cooperative Trust ("Buyer") under
      §363(f). The motion is supported by the Unofficial Committee of Franchisees,
      including the former potential purchaser, John-Michael Stern, and has
      received consent of the blanket lienholder, 660 BVD, LLC. The motion is
      again opposed by franchisees/creditors William and Monica Harter and Help
      the One, Inc. who are also apparently joined by Michael John Patterson and
      Wheatstrong Enterprises (collectively "Opponents"). The reader should also
      review the memorandum on calendar item #14 which discusses the
      settlement because many of the issues overlap.
              Trustee seeks an order that provides that:
              1. The Motion is granted;
              2. The Trustee is authorized to sell the Purchased Assets listed in
              Schedule A to the APA attached to the Marshack Declaration as
              Exhibit "1" to the Buyer outside the ordinary course of business under
              11 U.S.C. § 363(b);
              3. The sale is free and clear of all liens, claims, and interests pursuant
              to 11 U.S.C. §363(f), after consideration of the objections (if any)

1/6/2020 4:38:39 PM                        Page 16 of 43
                                                                                           Exhibit "1"
                                                                                             Page 5
 Case 8:19-bk-12516-TA         Doc 328 Filed 01/24/20 Entered 01/24/20 12:06:43               Desc
                                Main Document    Page 7 of 28




                             United States Bankruptcy Court
                              Central District of California
                                         Santa Ana
                               Judge Theodor Albert, Presiding
                                  Courtroom 5B Calendar

Tuesday, January 7, 2020                                                   Hearing Room         5B

11:00 AM
CONT...       Ultimate Brands Inc                                                        Chapter 7
              raised to the sale by any duly-noticed creditors or parties-in-interest;
              4. Notice to all creditors and parties in interest is adequate;
              5. The Buyer is determined to be a good faith purchaser under 11
              U.S.C. § 363(m);
              6. The 14-day period of FRBP 6004(h) is waived;
      Through this motion, Trustee intends to sell the following property of the
      Estate to Buyer:

              ⦁       All 18|8 trademarks, service marks, and related commercial
                      symbols

              ⦁       The 18|8 Brand System including its distinctive format, methods,
                      procedures, signs, designs, layouts, standards, and
                      specifications

              ⦁       Confidential Information relating to developing and operating
                      18|8 Salons including, without limitation:
                      o     Training and operations materials and manuals;
                      o     Methods, formats, specifications, standards, systems,
                            procedures, sales and marketing techniques in
                            developing and operating 18|8 Salons;
                      o     Marketing and advertising materials;
                      o     All computer software and other technology that is
                            proprietary to the Company;
                      o     Customer lists, POS databases, communication and
                            retention programs, and data used or generated in
                            connection with those programs; and
                      o     Graphic designs and related intellectual property.
              Under the Asset Purchase Agreement ("APA"), the Buyer was required

1/6/2020 4:38:39 PM                        Page 17 of 43
                                                                                         Exhibit "1"
                                                                                           Page 6
 Case 8:19-bk-12516-TA        Doc 328 Filed 01/24/20 Entered 01/24/20 12:06:43              Desc
                               Main Document    Page 8 of 28




                           United States Bankruptcy Court
                            Central District of California
                                        Santa Ana
                              Judge Theodor Albert, Presiding
                                 Courtroom 5B Calendar

Tuesday, January 7, 2020                                                  Hearing Room        5B

11:00 AM
CONT...      Ultimate Brands Inc                                                   Chapter 7
      to fund the $155,000 cash component of the proposed sale prior to the
      hearing on December 17, 2019 (hearing now Jan. 7). The Buyer duly funded
      the $155,000 cash component, which is being held in a segregated account
      by the Trustee. Paragraph 15 of the APA provides that the sole condition
      precedent to the effectiveness of the sale is "Bankruptcy Court approval of
      this Agreement and the Sale Motion… provided, however that, if the Court
      approves the Agreement without approving the compromise and settlement
      provided for in paragraphs 5-11, the Agreement shall take effect except with
      respect to those paragraphs."
              1. Standards for Approving A Sale
              Section 363(b) provides that after notice and a hearing, a trustee may
      sell property of the estate out of the ordinary course of business. Courts have
      held that in order to approve a sale, a court must find that the trustee
      demonstrates a valid business justification, and that the sale is in the best
      interest of the estate. In re 240 North Brand Partners, Ltd., 200 B.R. 653 (9th
      Cir. BAP 1996); In re Wilde Horse Enterprises, Inc., 136 B.R. 830, 841-42
      (Bankr. C.D. Cal. 1991). A sale is in the best interest of the estate when it is
      fair and reasonable, it has been given adequate marketing, it has been
      advertised and negotiated in good faith, the purchaser is proceeding in good
      faith, and it is an arm’s length transaction. In re Wilde Horse Enterprises, Inc.,
      136 B.R. at 841. The Wilde Horse court goes on to explain that good faith
      encompasses fair value and further speaks to the integrity of the transaction.
      Bad faith would include collusion between the seller and buyer or any attempt
      to take unfair advantage of any potential purchasers. Id. at 842.
              2. The Sale Should Be Approved
              Trustee argues that if this sale is not consummated, he will have no
      choice but to issue a "no-asset report." This court has already remarked that
      this is a melting ice cube and has opined that in situations such as this, a
      sale, which garners at least something for creditors, is probably better than
      the alternative. Since the last hearing on December 17, 2019, a few of the
      noted deficiencies have apparently been remedied. The identity of the Buyer
      has become clear. The blanket lienholder, 660 BVD, LLC has given its
      conditional consent to the sale pursuant to a stipulation with Trustee (See
      Dkt. 295). The marketing efforts have also become clearer since the last

1/6/2020 4:38:39 PM                       Page 18 of 43
                                                                                       Exhibit "1"
                                                                                         Page 7
 Case 8:19-bk-12516-TA       Doc 328 Filed 01/24/20 Entered 01/24/20 12:06:43              Desc
                              Main Document    Page 9 of 28




                           United States Bankruptcy Court
                            Central District of California
                                        Santa Ana
                              Judge Theodor Albert, Presiding
                                 Courtroom 5B Calendar

Tuesday, January 7, 2020                                                 Hearing Room        5B

11:00 AM
CONT...      Ultimate Brands Inc                                                       Chapter 7
      hearing. As the court understands, Trustee had a couple of potentially
      interested buyers, including John-Michael Stern. However, as noted in detail
      in the motion and supporting declarations, the potential buyers all had specific
      circumstances and requirements that would have needed to be in place
      before any serious negotiations would begin in earnest. These requirements
      proved infeasible for a multitude of reasons, which caused the interested
      buyers and Trustee to mutually abandon a potential sale of all Debtor’s
      assets. Instead, Buyer made an offer to purchase only certain intellectual
      property assets for the sum of $155,000, outbidding Mr. Stern. It should be
      noted that Mr. Stern filed a declaration in support of the sale motion detailing
      why his initial soft bid of $750,000 proved to be unworkable. (See Dkt. 294)
              Buyer seeks a §363(m) good faith determination, based on the details
      of the bidding and negotiations process outlined in the Graff and Stern
      declarations (See Dkt. 293 and 294 respectively), which Buyer asserts
      demonstrates the absence of collusion between Buyer and Trustee or any
      unfair advantage. Furthermore, Buyer asserts that the negotiations to
      purchase Debtor’s assets began in earnest back in October and were not yet
      finalized when the initial hearing on the motion occurred, but Trustee and
      Buyer did not want to rush the negotiations. Both Buyer and Trustee were
      represented by independent counsel during the negotiations. Therefore,
      Trustee and Buyer have likely done enough to demonstrate both their mutual
      good faith and that the sale was negotiated at arms’ length.
              Trustee and Buyer also assert that the purchase price of $155,000
      likely exceeds the fair market value of assets to be sold. In support of this
      assertion, Buyer points out that the Debtor’s franchise model is fatally flawed
      and was the product of fraud from the outset. This is shown, according to
      Buyer, by the fact that even though Debtor charged unaffordable royalties
      while providing inadequate services to the franchisees, Debtor still could not
      sustain its franchise business. This fact alone, Buyer asserts, makes the IP
      nearly valueless to a non-franchisee third party. Therefore, the only parties
      that would have any interest in the assets would be those who are already
      invested in the franchise business. Therefore, it is not surprising that the only
      real interested came from Buyer and another Franchisee, Mr. Stern.
             The Opponents believe that this motion should be denied due to fear
      that a sale may extinguish any potential claims or rights they may have,

1/6/2020 4:38:39 PM                       Page 19 of 43
                                                                                      Exhibit "1"
                                                                                        Page 8
 Case 8:19-bk-12516-TA        Doc 328 Filed 01/24/20 Entered 01/24/20 12:06:43               Desc
                               Main Document    Page 10 of 28




                            United States Bankruptcy Court
                             Central District of California
                                        Santa Ana
                              Judge Theodor Albert, Presiding
                                 Courtroom 5B Calendar

Tuesday, January 7, 2020                                                   Hearing Room        5B

11:00 AM
CONT...       Ultimate Brands Inc                                                    Chapter 7
      especially concerning a right to challenge the pre-petition assignment of UFI’s
      Franchise Agreements to Debtor, which the Opponents believe was an
      avoidable fraudulent conveyance. The Opponents also take issue with the
      alleged low level of detail and evidentiary support provided by Trustee in the
      motion. Further, Opponents argue that the motion fails to demonstrate
      sufficient marketing efforts and/or evidence that proper measures were taken
      to market the assets. The objections are largely quite like those in the
      opposition to the compromise motion.
             Trustee argues that, with respect to the Opponents’ assertion that they
      have a viable fraudulent conveyance action, there is no Ninth Circuit case
      which holds that this is a sufficient interest in property to which an
      unliquidated, unsecured fraudulent conveyance action may attach and survive
      a bankruptcy sale or even implicate the provisions of §363(f). Trustee asserts
      that he is selling the equivalent of a quitclaim to the Buyer, and makes no
      representation, guarantee, or warranty as to the Debtor’s right in the
      Purchased Assets. Trustee further argues that because he is essentially
      quitclaiming the Estate’s interest in such assets to the Buyer, any opposition
      to the sale as to the Trustee compromising or selling third parties’ rights is
      unwarranted and unmeritorious; the Trustee cannot and is not selling
      something that the Estate does not own.
             Regarding the potential fraudulent transfer action, Trustee points out
      that under 11 U.S.C. §363(p)(2), any objecting creditor has the burden of
      proving the extent of their validity, priority, or extent of any claimed interest in
      the specific assets subject to the Trustee’s proposed sale. Trustee also cites
      In re Kellogg-Taxe, 2014 Bankr. LEXIS 1033 at *22 (Bankr. C.D. Cal. 2014);
      accord, SEC v. Capital Cove Bancorp LLC, 2015 U.S. Dist. LEXIS 174856 at
      *15-16 (C.D. Cal. 2015) for the proposition that where a free and clear sale is
      proposed under 11 U.S.C. § 363(f)(4), "[t]he parties must provide some
      factual grounds to show some objective basis for the dispute." Further,
      Trustee cites In re QDOS, Inc., 591 B.R. 843, 848-50 (Bankr. C.D. Cal. 2018),
      (rev’d on procedural grounds by Hayden v. QDOS, Inc. (In re QDOS, Inc.),
      607 B.R. 338 (B.A.P. 9th Cir. 2019)) for the proposition that "‘a partially
      disputed claim is a disputed claim’ is not only true, it is necessarily true."
      Trustee notes that the only asserted interest by the Opponents is the
      possibility that they might be able to prevail in a later fraudulent conveyance
      action against UFI and the Debtor (to the Trustee’s and the court’s

1/6/2020 4:38:39 PM                        Page 20 of 43
                                                                                        Exhibit "1"
                                                                                          Page 9
 Case 8:19-bk-12516-TA       Doc 328 Filed 01/24/20 Entered 01/24/20 12:06:43                 Desc
                              Main Document    Page 11 of 28




                           United States Bankruptcy Court
                            Central District of California
                                        Santa Ana
                              Judge Theodor Albert, Presiding
                                 Courtroom 5B Calendar

Tuesday, January 7, 2020                                                 Hearing Room           5B

11:00 AM
CONT...       Ultimate Brands Inc                                                 Chapter 7
      knowledge, no such action is underway), and they seek to preserve their
      rights in the Purchased Assets or the Royalty Component. This being the
      case, Trustee concludes that these unliquidated, unsecured, contingent
      hypothetical judgment creditors have no interest in the Purchased Assets or
      the Royalty Component which survives the proposed sale. Opponents
      analysis could only make any sense if viewed as an attachment, which is not
      before the court.
              Given the specific circumstances of this case and the case law cited
      above, it is inappropriate to hold up a sale, which seems increasingly
      necessary, because a minority of creditors might want to bring an action at a
      later time. Also, nothing in the Opponents’ claims amounts to an interest in
      the assets to be sold which could or should hold up a sale.
              3. Waiver of the 14-day Stay
             Trustee and the Buyer both request that the court waive the 14-day
      stay imposed by FRBP 6004(h) to give a sense of reassurance and finality to
      these proceedings. Trustee cites Collier On Bankruptcy ¶ 6004.11 (16th ed.
      2019) for the proposition that "if an objection [to the sale] has been filed and
      is overruled, the court should eliminate or reduce the 14-day stay period only
      upon a showing that there is a sufficient business need to close the
      transaction within the 14-day period and the interests of the objecting party,
      taking into account the likelihood of success on appeal, are sufficiently
      protected."
             As noted, 660 BVD, LLC’s objection seems to have been mollified
      through stipulation, and so long as the conditions outlined in that stipulation
      are observed, there is little likelihood that 660 BVD would lodge an appeal
      were this motion to be granted. As noted above, Opponents may very well
      attempt to appeal this motion if it is granted despite the relative weakness of
      their opposition, which makes the likelihood of success on that appeal
      uncertain at best. However, balancing the likelihood of a successful appeal
      against the melting ice cube problem immediately before the court, granting a
      waiver of the 14-day stay is likely appropriate. In sum, the Trustee has no
      alternative to this sale and the filing of a "no asset report" benefits no one.
              Grant


1/6/2020 4:38:39 PM                      Page 21 of 43
                                                                                         Exhibit "1"
                                                                                          Page 10
 Case 8:19-bk-12516-TA               Doc 328 Filed 01/24/20 Entered 01/24/20 12:06:43          Desc
                                      Main Document    Page 12 of 28




                                   United States Bankruptcy Court
                                    Central District of California
                                                Santa Ana
                                      Judge Theodor Albert, Presiding
                                         Courtroom 5B Calendar

Tuesday, January 7, 2020                                                        Hearing Room     5B

11:00 AM
CONT...        Ultimate Brands Inc                                                        Chapter 7
      -----------------------------------------------------------------------

        Tentative for 12/17/19:


                This is the Trustee’s motion for approval of a sale, free and clear of
        liens, of substantially all the assets of the estate under §363(f). As originally
        noticed in the November 26 motion, neither the proposed buyer nor the price
        was given. The buyer(s) were only identified as "two interested parties." The
        Trustee freely admitted that as of his motion no sale agreement had yet been
        reached. The motion was initially opposed by franchisees/creditors William
        and Monica Harter and Help the One, Inc. and then by Michael John
        Patterson and Wheatstrong Enterprises. Some of the uncertainty was clarified
        only in the trustee’s "Reply" filed December 10. In the Reply it develops that
        the proposed price is $155,000 and, if a proposed Settlement and Asset
        Purchase Agreement is in fact approved after a Rule 9019 motion, a
        discounted payment to the estate of accrued royalties (approximately
        $95,444) and a rejection of the affected franchise agreements. The parties
        are still not clearly identified except as an "Unofficial Committee of Ultimate
        Brand Franchisees" and a "Cooperative Trust" comprised of unnamed
        members of the franchisee group (there is a "Schedule D" list following which
        one supposes are the members although this is never stated). Approval of the
        purchase and Settlement Agreement is made a precondition as to only the
        $155,000 portion of the price. The Trustee requests not only a Rule 6004
        waiver but a finding of §363(m) good faith as well. The secured creditor 660
        BVD, LLC filed an "objection" on December 12 and requests a continuance.

               The Trustee argues that unless the Debtor’s business operations are
        transferred to an interested party who is willing to pay fair value for such
        operations before December 20, 2019, the value of the estate is likely to be
        negatively impacted because the franchisees will no longer receive any
        support from the Trustee (upon the lapse of authorization to operate) and
        therefore will likely de-brand or shut down entirely.


1/6/2020 4:38:39 PM                                  Page 22 of 43
                                                                                          Exhibit "1"
                                                                                           Page 11
 Case 8:19-bk-12516-TA       Doc 328 Filed 01/24/20 Entered 01/24/20 12:06:43              Desc
                              Main Document    Page 13 of 28




                           United States Bankruptcy Court
                            Central District of California
                                       Santa Ana
                             Judge Theodor Albert, Presiding
                                Courtroom 5B Calendar

Tuesday, January 7, 2020                                                Hearing Room         5B

11:00 AM
CONT...       Ultimate Brands Inc                                                      Chapter 7
              Section 363(b) provides that after notice and a hearing, a trustee may
      sell property of the estate out of the ordinary course of business. Courts have
      held that in order to approve a sale, a court must find that the trustee
      demonstrates a valid business justification, and that the sale is in the best
      interest of the estate. In re 240 North Brand Partners, Ltd., 200 B.R. 653 (9th
      Cir. BAP 1996); In re Wilde Horse Enterprises, Inc., 136 B.R. 830, 841-42
      (Bankr. C.D. Cal. 1991). A sale is in the best interest of the estate when it is
      fair and reasonable, it has been given adequate marketing, it has been
      advertised and negotiated in good faith, the purchaser is proceeding in good
      faith, and it is an arm’s length transaction. Wilde Horse Enterprises, Inc., 136
      B.R. at 841. The Wilde Horse court goes on to explain that good faith
      encompasses fair value and further speaks to the integrity of the transaction.
      Bad faith would include collusion between the seller and buyer or any attempt
      to take unfair advantage of any potential purchasers. Id. at 842. Section
      363(b) provides that after notice and a hearing, a trustee may sell property of
      the estate out of the ordinary course of business. Courts have held that in
      order to approve a sale, a court must find that the trustee demonstrates a
      valid business justification, and that the sale is in the best interest of the
      estate. The Wilde Horse court goes on to explain that good faith
      encompasses fair value and further speaks to the integrity of the transaction.
      Bad faith would include collusion between the seller and buyer or any attempt
      to take unfair advantage of any potential purchasers. Id. at 842.

            Moreover, the Trustee seeks to sell free of liens under §363(f),
      arguing, apparently, that all of the liens are subject to bona fide dispute,
      presumably including 660 BVD’s. The Trustee does not include a lien by lien
      analysis, so the argument is murky at best.

             To say the least, this is an unusual motion. As the opposition
      strenuously argues, and Trustee, along with his joining parties, tacitly admit,
      the motion fails to comply with numerous provisions of the local rules
      governing the sale of assets (See LBR 6004-1(c)(3)). But, they argue, there is
      strong necessity that should justify cutting whatever corners need to be cut in

1/6/2020 4:38:39 PM                      Page 23 of 43
                                                                                     Exhibit "1"
                                                                                      Page 12
 Case 8:19-bk-12516-TA       Doc 328 Filed 01/24/20 Entered 01/24/20 12:06:43              Desc
                              Main Document    Page 14 of 28




                           United States Bankruptcy Court
                            Central District of California
                                       Santa Ana
                             Judge Theodor Albert, Presiding
                                Courtroom 5B Calendar

Tuesday, January 7, 2020                                               Hearing Room          5B

11:00 AM
CONT...      Ultimate Brands Inc                                                    Chapter 7
      order to get to some money. Alternatively, citing Morrissey Construction Co. v.
      Gantes (In re Gantes), 2016 Bankr. LEXIS 920 at *22 (B.A.P. 9th Cir. 2016),
      the Trustee argues that non-compliance with the rules does not affect any
      substantive right of the objectors and so the court can disregard non-
      compliance.

              The opponents also raise concerns about what will happen to their
      claims, which allege that the transfer by assignment of Ultimate Franchise,
      Inc.’s (UFI’s) assets to Debtor on the eve of bankruptcy was a fraudulent
      conveyance, making the assignment invalid. The opponents are concerned
      that the sale could potentially cutoff their ability to pursue the fraudulent
      transfer claim. In addition to the above procedural infirmities, objecting
      creditor, 660 BVD points out that the Trustee has only disclosed a potential
      buyer (Purchasing Franchisees) in his Reply. Further, the assets to be sold
      are not all of Debtor’s assets, but rather certain intellectual property and
      accompanying rights of the company, that would, in effect, allow the
      purchasers to "poach" Debtor’s franchise business without incurring any of
      the obligations of existing franchise agreements. The Reply also makes
      mention of a settlement agreement, which is an essential component of the
      proposed sale, but the settlement agreement has not been approved by this
      court pursuant to Rule 9019. 660 BVD also argues that there is reason to
      doubt that any purported auction would proceed in good faith and be truly
      open as there is evidence that a prior potential buyer, a Mr. Jean Michel
      Stern, attempted to purchase the Debtor’s assets for $750,000 in or around
      August of 2019, but the Purchasing Franchisees reportedly used their
      leverage as both interested buyers, and as a contract counterparty to resist
      and chill a deal with Mr. Stern. The Purchasing Franchisees then reportedly
      entered a deal purchasing selected assets for a much lower price than the
      $750,000 offered by Mr. Stern (but which is apparently not the deal at bar?).

             The opponents also argue that the sale does not appear to be
      supported by a valid business purpose aside from getting a sale finalized
      before the alleged doomsday of December 20, which is the deadline to

1/6/2020 4:38:39 PM                     Page 24 of 43
                                                                                      Exhibit "1"
                                                                                       Page 13
 Case 8:19-bk-12516-TA        Doc 328 Filed 01/24/20 Entered 01/24/20 12:06:43               Desc
                               Main Document    Page 15 of 28




                            United States Bankruptcy Court
                             Central District of California
                                        Santa Ana
                              Judge Theodor Albert, Presiding
                                 Courtroom 5B Calendar

Tuesday, January 7, 2020                                                   Hearing Room        5B

11:00 AM
CONT...       Ultimate Brands Inc                                                       Chapter 7
      assume or reject executory contracts. The opposition argues that, regarding
      the December 20 deadline that Trustee mentions in his business justification,
      it is absolutely clear that the January 31, 2020 date that the Trustee
      requested in the Operation Motion was shortened to December 20, 2019 only
      because of the purported "deal" between the Trustee and the Committee, and
      only at the insistence of counsel for the Trustee and the Committee. Rather
      than the court setting the purported December 20, 2019 deadline on its own
      and insisting that it remain in place at all costs, the court simply acquiesced to
      a request by the Trustee’s counsel to move the January 31, 2020 date to
      December 20, 2019, or so the argument goes. The opposition is quick to
      point out that the purported "deal" never materialized. As such, and in the
      absence of that purported "deal," there is, apparently, no reason for the
      December 20, 2019 "deadline" to remain in place at this time.

             Lastly, the opponents argue that the facts related above demonstrate
      that the sale is not proceeding in good faith pursuant to §363(m). As a
      remedy, the opposition seeks a continuance to allow the court to fully
      understand the scope of the sale, choose whether to approve the settlement
      agreement, and allow the Trustee to bring this motion in line with the various
      requirements of the LBRs and the Bankruptcy Code.

              Regarding a good faith determination, Trustee acknowledges the
      concerns raised by the opposition and the policy behind §363(m), but argues,
      citing no authority, that failing to obtain a good faith determination prior to the
      sale is not cause to deny this motion. Instead, Trustee argues that, because
      the sale will be in the form of a public auction, a request for a good faith
      determination can be filed after the sale when the buyer is known. Trustee
      also argues that a waiver of the 14-day stay imposed by FRBP 6004(h) is
      warranted because the Committee, currently operating over two dozen 18|8
      franchises, seeks certainty regarding the license and use of certain
      intellectual property assets in connection with their businesses. If the 14-day
      stay of FRBP 6004(h) is not waived in connection with this sale of all the
      estate’s interest in certain assets, argues the Trustee, the 18|8 franchisees

1/6/2020 4:38:39 PM                        Page 25 of 43
                                                                                        Exhibit "1"
                                                                                         Page 14
 Case 8:19-bk-12516-TA        Doc 328 Filed 01/24/20 Entered 01/24/20 12:06:43            Desc
                               Main Document    Page 16 of 28




                             United States Bankruptcy Court
                              Central District of California
                                         Santa Ana
                               Judge Theodor Albert, Presiding
                                  Courtroom 5B Calendar

Tuesday, January 7, 2020                                                Hearing Room        5B

11:00 AM
CONT...       Ultimate Brands Inc                                                     Chapter 7
      are likely to close their own franchises given the continuing uncertainty of who
      owns what asset.

              Normally, the court is very deferential to the Trustee’s business
      judgment, but not here. The Trustee can also be forgiven some of the
      apparent panic in trying to rush through what amounts to a sale of
      substantially all assets free of liens on effectively only 10 days’ notice. He
      apparently believes that December 20 is an impenetrable barrier, after which
      there will be nothing left to sell. But such a panicked rush is not the only or
      even the preferred remedy. On a complicated, contentious, multi-part motion
      involving requests for an order under §363(f) free of liens, a finding of good
      faith and waiver of the Rule 6004 stay, the time pressure is real but vastly
      exaggerated, while the due process concerns are also profound and not
      adequately addressed. The court sees no reason not to extend both the sale,
      deadline to assume or reject and the operating authority until this matter can
      be heard on more regular notice in January. It’s not as if this were a simple
      motion or the timetable were quite as dire as predicted. Rather, the better
      part of valor is to continue this sale to coincide with the Rule 9019 motion.
      The moving parts have been much better defined by now and that will afford
      more reasonable due process.

             However, the objectors must also realize that this estate apparently
      lacks viable alternatives and so the court will have to be convinced why a less
      than ideal sale is not still better than nothing at that time.

               Continue




                                   Party Information
  Debtor(s):
       Ultimate Brands Inc                      Represented By
1/6/2020 4:38:39 PM                       Page 26 of 43
                                                                                    Exhibit "1"
                                                                                     Page 15
 Case 8:19-bk-12516-TA         Doc 328 Filed 01/24/20 Entered 01/24/20 12:06:43        Desc
                                Main Document    Page 17 of 28




                             United States Bankruptcy Court
                              Central District of California
                                         Santa Ana
                               Judge Theodor Albert, Presiding
                                  Courtroom 5B Calendar

Tuesday, January 7, 2020                                                Hearing Room     5B

11:00 AM
CONT...         Ultimate Brands Inc                                               Chapter 7
                                                   Julie J Villalobos
  Trustee(s):
       Richard A Marshack (TR)                  Represented By
                                                  D Edward Hays
                                                  David Wood
                                                  Tinho Mang




1/6/2020 4:38:39 PM                       Page 27 of 43
                                                                                  Exhibit "1"
                                                                                   Page 16
Case 8:19-bk-12516-TA   Doc 328 Filed 01/24/20 Entered 01/24/20 12:06:43   Desc
                         Main Document    Page 18 of 28




                    Exhibit “2”
           Case 8:19-bk-12516-TA      Doc 328 Filed 01/24/20 Entered 01/24/20 12:06:43                            Desc
                                       Main Document    Page 19 of 28


From:                           Jo sh He rndo n <jh e rndo n@atto rne y gl.co m >
Sent:                           Mo nday , January 13, 2020 1:44 PM
To:                             Ti nh o Mang
Cc:                             Je re m y H. Ro th ste i
                                                       n; Ed Hay s;Cy nth i
                                                                          a Bastida; Banne r, Ke i
                                                                                                 th ; Eri
                                                                                                        c Mi
                                                                                                           tni
                                                                                                             ck
Subject:                        RE: U ltim ate Brands- Fo llo w i ng U p re Sale Orde r


Hello T inho–

T hanksform eetingand conferringingoodfaith,and fortheupdate.

Asitrelatestotheabove,and intheinterestofcom prom ise,Iw ould beagreeabletow hatJerem y proposed lastw eek
w ithrespecttotheCom prom iseO rderifthecom m ittee/buyerdoesn’thaveanobjectiontothelanguageIam proposing
inparagraph6 oftheS aleO rder,forthereasonsexplained below .

P leaseletm eknow ifyou haveany questions.

Josh
JoshuaJ.Herndon
GlobalL egalL aw Firm
380 S tevensAvenue,S uite311
S olanaBeach,CA 92075
M ainL ine:888-846-8901
DirectL ine:858-256-7435
Jherndon@ attorneygl.com

THIS MESSAGE IS CONFIDENTIAL. This e-mail message, and any attachments, contains information and
potential legal advice that is privileged, proprietary, and confidential information intended only for the use of
the recipient(s). If you are not the intended recipient, you may not print, distribute, or copy this message or any
attachments. State regulations prohibit such unauthorized use. If you have received this communication in
error, please notify the sender via reply e-mail and delete.

From :T inhoM ang<tm ang@ m arshackhays.com >
S ent:M onday,January 13,2020 1:20 P M
T o:JoshHerndon<jherndon@ attorneygl.com >
Cc:Jerem y H.R othstein<jrothstein@ gblaw llp.com >;Ed Hays<EHays@ M arshackHays.com >;CynthiaBastida
<CBastida@ M arshackHays.com >;Banner,Keith<kbanner@ greenbergglusker.com >;EricM itnick
<m itnicklaw @ gm ail.com >
S ubject:R E:U ltim ateBrands-Follow ingU preS aleO rder

O kay,understood.

Ifthecom m ittee/buyeragreestotheinclusionofthatprovision,let’srevisittheissue.

T inho

From :JoshHerndon<jherndon@ attorneygl.com >
S ent:M onday,January 13,2020 1:16 P M

                                                            1

                                                                                                          Exhibit "2"
                                                                                                           Page 17
          Case 8:19-bk-12516-TA       Doc 328 Filed 01/24/20 Entered 01/24/20 12:06:43                 Desc
                                       Main Document    Page 20 of 28
T o:T inhoM ang<tm ang@ m arshackhays.com >
Cc:Jerem y H.R othstein<jrothstein@ gblaw llp.com >;Ed Hays<EHays@ M arshackHays.com >;CynthiaBastida
<CBastida@ M arshackHays.com >;Banner,Keith<kbanner@ greenbergglusker.com >;EricM itnick
<m itnicklaw @ gm ail.com >
S ubject:R E:U ltim ateBrands-Follow ingU preS aleO rder

T inho–

R atherthancitinglegalauthority insupportofw hatIam requesting,m y contentionisthattheO bjectingCreditorsare
entitledtothatreliefbecausethatisliterally w hattheT rusteeproposed inDocs272 and275 assetforthbelow .

Josh
JoshuaJ.Herndon
GlobalL egalL aw Firm
380 S tevensAvenue,S uite311
S olanaBeach,CA 92075
M ainL ine:888-846-8901
DirectL ine:858-256-7435
Jherndon@ attorneygl.com

THIS MESSAGE IS CONFIDENTIAL. This e-mail message, and any attachments, contains information and
potential legal advice that is privileged, proprietary, and confidential information intended only for the use of
the recipient(s). If you are not the intended recipient, you may not print, distribute, or copy this message or any
attachments. State regulations prohibit such unauthorized use. If you have received this communication in
error, please notify the sender via reply e-mail and delete.

From :T inhoM ang<tm ang@ m arshackhays.com >
S ent:M onday,January 13,2020 1:09 P M
T o:JoshHerndon<jherndon@ attorneygl.com >
Cc:Jerem y H.R othstein<jrothstein@ gblaw llp.com >;Ed Hays<EHays@ M arshackHays.com >;CynthiaBastida
<CBastida@ M arshackHays.com >;Banner,Keith<kbanner@ greenbergglusker.com >;EricM itnick
<m itnicklaw @ gm ail.com >
S ubject:R E:U ltim ateBrands-Follow ingU preS aleO rder

Yes,so,doyou haveany legalauthority thatyou areentitled to thereliefofhavinganunidentified “ any claim ” attachto
theproceedsofsale?

T inho

From :JoshHerndon<jherndon@ attorneygl.com >
S ent:M onday,January 13,2020 1:06 P M
T o:T inhoM ang<tm ang@ m arshackhays.com >
Cc:Jerem y H.R othstein<jrothstein@ gblaw llp.com >;Ed Hays<EHays@ M arshackHays.com >;CynthiaBastida
<CBastida@ M arshackHays.com >;Banner,Keith<kbanner@ greenbergglusker.com >;EricM itnick
<m itnicklaw @ gm ail.com >
S ubject:R E:U ltim ateBrands-Follow ingU preS aleO rder

Hello T inho–

W hatIam allegingisthatalthoughtheCourtorderedthattheassetsbesold freeand clearofany claim softhe
O bjectingCreditors(ifany)pursuantto11 U .S .C.§ 363(f),any claim softheO bjectingCreditors(ifany)m ay attachtothe

                                                         2
                                                                                                 Exhibit "2"
                                                                                                  Page 18
          Case 8:19-bk-12516-TA       Doc 328 Filed 01/24/20 Entered 01/24/20 12:06:43                 Desc
                                       Main Document    Page 21 of 28
proceedsofthesalesubjecttofurthercourtorder.Ibelievethatisentirely consistentw iththepositionthattheT rustee
tookinDocs272 and275 assetforthbelow ,and Ibelievethatisalsom em orialized inparagraph15 oftheAsset
P urchaseAgreem entassetforthbelow .

T o beclear,itisnotm y intentiontorequestm orethanw hatw asrepresented inDocs272 and 275,and inparagraph15
oftheAssetP urchaseAgreem ent,assetforthbelow .How ever,Ibelievethatw hatw asrepresented needsto be
included intheordergrantingtheS aleM otion.

L etm eknow ifyou haveany m orequestions.

Josh
JoshuaJ.Herndon
GlobalL egalL aw Firm
380 S tevensAvenue,S uite311
S olanaBeach,CA 92075
M ainL ine:888-846-8901
DirectL ine:858-256-7435
Jherndon@ attorneygl.com

THIS MESSAGE IS CONFIDENTIAL. This e-mail message, and any attachments, contains information and
potential legal advice that is privileged, proprietary, and confidential information intended only for the use of
the recipient(s). If you are not the intended recipient, you may not print, distribute, or copy this message or any
attachments. State regulations prohibit such unauthorized use. If you have received this communication in
error, please notify the sender via reply e-mail and delete.

From :T inhoM ang<tm ang@ m arshackhays.com >
S ent:M onday,January 13,2020 12:55 P M
T o:JoshHerndon<jherndon@ attorneygl.com >
Cc:Jerem y H.R othstein<jrothstein@ gblaw llp.com >;Ed Hays<EHays@ M arshackHays.com >;CynthiaBastida
<CBastida@ M arshackHays.com >;Banner,Keith<kbanner@ greenbergglusker.com >;EricM itnick
<m itnicklaw @ gm ail.com >
S ubject:R E:U ltim ateBrands-Follow ingU preS aleO rder

W hatareyou allegingistheclaim orinterestthatattachestotheproceedsofsale?

T inho

From :JoshHerndon<jherndon@ attorneygl.com >
S ent:M onday,January 13,2020 12:51 P M
T o:T inhoM ang<tm ang@ m arshackhays.com >
Cc:Jerem y H.R othstein<jrothstein@ gblaw llp.com >;Ed Hays<EHays@ M arshackHays.com >;CynthiaBastida
<CBastida@ M arshackHays.com >;Banner,Keith<kbanner@ greenbergglusker.com >;EricM itnick
<m itnicklaw @ gm ail.com >
S ubject:R E:U ltim ateBrands-Follow ingU preS aleO rder

T inho–

P leaseseemy comments below ,and letm eknow ifyou haveany questions.

Josh


                                                         3
                                                                                                 Exhibit "2"
                                                                                                  Page 19
         Case 8:19-bk-12516-TA          Doc 328 Filed 01/24/20 Entered 01/24/20 12:06:43                       Desc
                                         Main Document    Page 22 of 28
From :T inhoM ang<tm ang@ m arshackhays.com >
S ent:M onday,January 13,2020 12:05 P M
T o:JoshHerndon<jherndon@ attorneygl.com >
Cc:Jerem y H.R othstein<jrothstein@ gblaw llp.com >;Ed Hays<EHays@ M arshackHays.com >;CynthiaBastida
<CBastida@ M arshackHays.com >;Banner,Keith<kbanner@ greenbergglusker.com >;EricM itnick
<m itnicklaw @ gm ail.com >
S ubject:R E:U ltim ateBrands-Follow ingU preS aleO rder

Inotethatyou don’taddresstheargum entm adeinthetrustee’ssupplem entalbrief[Dk.291],pages17-18,arguing
thatyourclientshavefailed toproveany sufficientinterestw hichw ould attachto theproceedsofsale.T hecourt’s
tentativerulingtracksthetrustee’sargum ent,and statesthefollow ing:“ nothingintheO pponents’claim sam ountsto
aninterestin the assets tobesoldw hichcould orshould hold upasale.” I note the argument that the Trustee argued in
the supplemental brief [Dk. 291] on pages 17-18 to which you refer. However, to the extent that the Court noted in the
tentative ruling that “nothing in the Opponents’ claims amounts to an interest in the assets to be sold which could or
should hold up a sale,” I believe the Court made that notation only with respect to the Trustee’s request for an order that
the assets be sold free and clear of claims, liens, or interests pursuant to 11 U.S.C. § 363(f). I do not believe the Court
made that notation in connection with a finding that the Objecting Creditors’ claims, if any, cannot attach to the
proceeds of the sale. In fact, that finding would have been contrary to the Trustee’s representations in Docs 272 and 275
as set forth in the citations below.

Attachm entto proceedsisaform ofadequateprotectionw hichm ustbespecifically requested by theclaim antand
granted by thecourt.See 11 U .S .C.§ 363(e)that is not what 11 U.S.C. § 363(e) states, and I believe it is a
mischaracterization of 11 U.S.C. § 363(e);Wilmington Trust, N.A. v. BOH Park Highlands NV, L.P. (In re November 2005
Land Investors, LLC),636 Fed.Appx.723,726 (9thCir.2016)(“ M ostoften,adequateprotectioninconnectionw ithasale
freeand clearofotherinterestsw illbetohavethoseinterestsattachto theproceedsofsale.” ).I note that you cited the
forgoing excerpt from the Wilmington Trust verbatim. However, that case is not applicable here because, in the instant
action, the Trustee proposed providing adequate protection in connection with the subject sale free and clear of the
Objecting Creditors’ claims (if any) because the Trustee represented several times in several separate filings that the
Objecting Creditors’ claims (if any) would attach to the proceeds of sale.

T hereisno indicationintheCourt’stentativerulingthatthesaleisconditionedontheprovisionofany attachm entof
yourclient’sclaim stotheproceedsofsale.R ather,inm y view ,theCourttentatively rulesthatyourclientshavefailed to
provideany proofofaclaim w hichm ay attachtotheproceedsofsale.I disagree. I believe that the court tentatively
ruled that the sale is free and clear of all liens, claims, and interests pursuant to 11 U.S.C. § 363(f), with such claims (if
any) to attach to the sale proceeds, which is exactly what the Trustee represented in Docs 272 and 275.

Atthehearing,you did notarguetheburdenofproofissueunder11 U .S .C.§ 363(p)(2)eventhoughtheCourt’s
tentativerulingdoesnotappeartolend any credencetothedistinctionthatyou drew inyoursupplem entalopposition
brief.Inlightoftheabove,Iw ould requestthatyou pointtoany portionoftheCourt’stentativerulingsupportingyour
positionthattheCourtruled thatyourclientshaveany interestorclaim atallw hichattachestotheproceedsofsaleor
com prom ise.That misses the point. I believe the Court ordered that the sale is free and clear of all liens, claims, and
interests pursuant to 11 U.S.C. § 363(f), with such claims (if any) to attach to the sale proceeds, which are both items of
relief the Trustee requested in connection with the Sale Motion.

T inho

From :JoshHerndon<jherndon@ attorneygl.com >
S ent:M onday,January 13,2020 11:40 AM
T o:T inhoM ang<tm ang@ m arshackhays.com >
Cc:Jerem y H.R othstein<jrothstein@ gblaw llp.com >;Ed Hays<EHays@ M arshackHays.com >;CynthiaBastida
<CBastida@ M arshackHays.com >;Banner,Keith<kbanner@ greenbergglusker.com >;EricM itnick

                                                              4
                                                                                                        Exhibit "2"
                                                                                                         Page 20
        Case 8:19-bk-12516-TA         Doc 328 Filed 01/24/20 Entered 01/24/20 12:06:43                 Desc
                                       Main Document    Page 23 of 28
<m itnicklaw @ gm ail.com >
S ubject:U ltim ateBrands-Follow ingU preS aleO rder

Hello T inho–

T hisem ailpertainsto thetrustee’sproposedordergrantingthesalem otion(the“ S aleM otion” ).I’vehad achanceto
review yourproposed revisions,and Iappreciateyou takingm y thoughtsand com m entsintoaccount.R elated thereto,
and based inpartonM r.M itnick’scom m ents,Iam agreeabletothelanguageyou proposed inparagraph11 onpage3
retheCourtretainingjurisdiction.

Attached heretoisanupdated draftoftheproposed ordergrantingthesalem otionthatincorporatestheredlineitem s
thereinw hereitappearsthatw ereached anagreem ent,and om itsthecom m entsrelated thereto.

Asforany rem ainingareasw herew ehavenotyetreached anagreem ent,Ire-directyourattentiononcem oreto
paragraph6 (w hereIleftourcom m entsinplace),w hichappearstobetheonerem ainingsm alldisagreem ent.I
respectfully disagreew iththecom m entyou m aderelated toyourproposed strikingofthelanguageIrequested that“ to
theextentthatcreditorsW illiam Harter,M onicaHarter,HelptheO ne,Inc.,M ichaelJohnP attersonand W heatstrong
Enterprises(collectively,“ O bjectingCreditors”)haveany claim s,liens,orintereststotheassetsthatarethesubjectof
theinstantsale,suchclaim s,liens,orinterestsshallattachto theproceedsofsalesubjecttofurthercourtorder.”
S pecifically,yourcom m entisthatm y proposed language“ isinconsistentw iththecourt’sruling.S eepages20-21 ofthe
tentativerulingsthattheO bjectingCreditorshavefailed toproveany interestw hichsurvivesthesale,atleastastothe
Debtor.”

Icarefully review ed pages20-21 ofthetentativeruling,and Ido notbelieveany ofm y proposed languageisinconsistent
w ithany aspectofpages20-21.P artoftheCourt’sanalysisonpages20-21 isrelated totheT rustee’srequestforan
orderthattheassetscanbesoldfreeand clearofclaim s,liens,orinterestspursuantto11 U .S .C.§ 363(f),w hichisthe
exactrelieftheT rusteerequested intheS aleM otion.How ever,thatisanentirely differentlegalissuethanw hetheror
notany potentialclaim s,liens,orinterests(ifany)oftheO bjectingCreditorsm ay attachtotheproceedsofsalesubject
to furthercourtorder.P ages20 and21 do nottouchuponthatspecificlegalissueatall.

R elatedtotheabove,Iw anttoem phasizethatthelanguageI’m proposinginparagraph6 hassupportinthefollow ing
representationsin the Trustee’s own filings, and other documents filed with the Court:

       P age7:13-14 oftheR eply inS upportofT rustee’sS aleoftheEstate’sInterestinCertainAssetsS ubjectto
        O verbid (Doc272)(the“ R eply” ),w hichstates:“ [T ]hesalem ay proceed freeand clearoftheO bjectingCreditors’
        claim s(ifany),w ithsuchclaim s(ifany)toattachtothesaleproceeds.” (Em phasisadded.)

       S ubpartG onpage9:10-11 oftheR eply,w hichistitled:“ T heO bjectingCreditors’claim s,ifany,toany
        transferred assetsm ay attachtotheproceedsofthesale.”

       P age9:16-18 oftheR eply,w hichstates:“ IfO bjectingCreditorsassertany claim sagainsttheproperty toactually
        besold,theiralleged and disputed claim sm ay attachto theproceedsofsalesubjecttofurthercourtorder.”

       P age3:22-27 oftheT rustee’sN oticeofContinuedHearing(Doc275):“ [T ]hereareanum berofinterested
        partiesw hom ay assertclaim sagainsttheDebtorregardingsom eoftheassetstobesold,particularly w ith
        respectto theprepetitionassignm entofthoseassetstotheDebtorfrom arelated entity.T hosecreditorsor
        claim antsassertingaclaim based onarighttoavoid theprepetitiontransferoftheP urchased A ssetsis
        subjecttoabona fide disputeunder11 U .S .C.§ 363(f)(4)and thereforesuchclaim w illattachonly tothe
        proceedsoftheproposedsale.” (Em phasisadded.)

       P aragraph15 oftheAssetP urchaseAgreem ent,w hichstatesinrelevantpart,w ithrespecttotheS aleM otion
        and thereliefrequestedtherein:“ T heT rusteehasfiled and served aS aleM otionrequestingafindingfrom the
                                                          5
                                                                                                 Exhibit "2"
                                                                                                  Page 21
       Case 8:19-bk-12516-TA          Doc 328 Filed 01/24/20 Entered 01/24/20 12:06:43                 Desc
                                       Main Document    Page 24 of 28
       bankruptcy courtthattheS uccessfulBidderisagoodfaithpurchaserforvalueasdefined in11 U .S .C.§ 363(m ),
       and thesaleshallbefreeand clearofallliens,claim s,interests,and encum brancesunder11 U .S .C.§ 363(f),
       w ithany lien,claim ,etc.toattachtoattachtotheproceedsofsale,includingspecifically any claim sregarding
       theP urchasedA ssetsandR oyalty Com ponenttoattachtosuchproceeds.” (Em phasisadded.)

Also relatedtotheabove,w edo notbelievethattheCourtm adeany findingw henitgranted theS aleM otionthatthe
O bjectingCreditorsdonothaveaclaim ,orthatthatO bjectingCreditorscannotassertaclaim ,w ithrespecttotheassets
thatw eresold.Assuch,w edo notbelievethattheO bjectingCreditorshavebeenforeclosed from having,orasserting,
any liens,claim s,orinterestsw ithrespecttotheassetstotheassetsthatw eresold.

Insum ,and based ontheabovecitations,itisclearthatalthoughtheT rusteew asrequestingthattheassetsbesold free
and clearofallliens,claim s,and interestsunder11 U .S .C.§ 363(f),healsounderstood thatO bjectingCreditors’claim s
(ifany)w ould attachtothesaleproceeds.T hosetw o item sarecom pletely consistentw ithoneanother,and theT rustee
clearly proceeded asifthey areconsistentw ithoneanother.

Also,inordertobeevenm oreprecise,Iam agreeabletochangingm y proposed languageto referto “ m ay” insteadof
“ shall” onpage3:7.W iththatrevision,thelanguageIam proposingisessentially identicaltothelanguageintheabove
citations.

Ihopeyou canappreciatethatIam sim ply tryingtoadd languagetotheproposed orderthatisconsistentw iththe
abovecitations,and Ihopethatthisvery sm alldisputecanberesolved w iththeneed forfurtherlitigation.

T hankyou inadvanceforyourconsideration,and letm eknow ifyou haveany questions.

Josh
JoshuaJ.Herndon
GlobalL egalL aw Firm
380 S tevensAvenue,S uite311
S olanaBeach,CA 92075
M ainL ine:888-846-8901
DirectL ine:858-256-7435
Jherndon@ attorneygl.com

THIS MESSAGE IS CONFIDENTIAL. This e-mail message, and any attachments, contains information and
potential legal advice that is privileged, proprietary, and confidential information intended only for the use of
the recipient(s). If you are not the intended recipient, you may not print, distribute, or copy this message or any
attachments. State regulations prohibit such unauthorized use. If you have received this communication in
error, please notify the sender via reply e-mail and delete.




                                                         6
                                                                                                 Exhibit "2"
                                                                                                  Page 22
Case 8:19-bk-12516-TA   Doc 328 Filed 01/24/20 Entered 01/24/20 12:06:43   Desc
                         Main Document    Page 25 of 28




                    Exhibit “3”
       Case 8:19-bk-12516-TA        Doc 328 Filed 01/24/20 Entered 01/24/20 12:06:43                           Desc
                                     Main Document    Page 26 of 28


From:                          Eri c Mi tni
                                          ck <m i  tnicklaw @gm ai
                                                                 l.co m >
Sent:                          W e dne sday , January 15, 2020 10:00 AM
To:                            Je re m y H. Ro th ste i
                                                      n
Cc:                            Ti nh o Mang; Jo sh He rndo n; Ed Hay s;Cy nth i
                                                                              a Bastida; Banne r, Ke i
                                                                                                     th
Subject:                       Re : U lti
                                        m ate Brands- Fo llo w i
                                                               ng U p re Sale Orde r


Jerem y-

Astheattorney forthepurchasers,Iw ould thinkyou w ould w antaclearorderastow hatw aspurchased by including
theexhibit.

Astoencum brances,theonly referencetoitintheAP A isanincorrectdescriptionofw hatw assoughtinthe
M otion. L ienisdefinedintheCode. Encum branceisnot. L ienisatypeofinterestm entioned in363(f),encum branceis
not. Asaresult,includingencum brancescreatesanam biguity. Elim inatingthatterm rem ovestheam biguity. (Asan
aside,perhapsyou couldexplainthedifferencebetw eenlienandencum brance.)

O nT ue,Jan14,2020 at4:35 P M Jerem y H.R othstein<jrothstein@ gblaw llp.com > w rote:
 T hanksEric.Iw illagreetoaclarificationoftheassetsifyou w illagreetotheinclusionofencum brances.

 O nencum brances,thecourtapproved theAP A,and theAP A provided thatthesalew asfreeofencum brances.Because
 ofthat,Ijustdon’tseetheam biguity.Also,thisisstandard,routinelanguageroutineinbankruptcy sales.Becauseof
 that,it’stheexclusionof“ encum brances” thatm ightraisequestions,nottheinclusion.

 Butagain,happy totakeyoursecond com m entsow ecanw rapthisupconsensually.


 From :EricM itnick<m itnicklaw @ gm ail.com >
 S ent:T uesday,January 14,2020 4:20:47 P M
 T o:T inhoM ang<tm ang@ m arshackhays.com >
 Cc:JoshHerndon<jherndon@ attorneygl.com >;Jerem y H.R othstein<jrothstein@ gblaw llp.com >;Ed Hays
 <EHays@ m arshackhays.com >;CynthiaBastida<CBastida@ m arshackhays.com >;Banner,Keith
 <kbanner@ greenbergglusker.com >
 S ubject:R e:U ltim ateBrands-Follow ingU preS aleO rder

 O nthesaleorder,Iam inagreem entw iththecom prom iselanguagethatyou and Joshw orked outastoparagraph
 6. Astoparagraph5,includingencum brancescreatesanam biguity thatw ould nototherw iseexist. Despitethe
 languageoftheAP A,them otionneversoughtasalefreeand clearofencum brances. S ection363(f)concernssales
 freeand clearofinterests,w ithliensbeinganexam pleofaninterest. P leaserem ovethew ord encum brances.

 Also,asIhad indicated,theintroductionrem ainsunclearasw hatw assold,theIP assets,isfarlessthansubstantially all
 assets. Also,forthesakeofclarity,theexhibittotheAP A containingtheassetssold should beattachedtotheorderto
 elim inatea"treasurehunt"astow hatw assold.



 O nM on,Jan13,2020 at1:46 P M T inhoM ang<tm ang@ m arshackhays.com > w rote:

  Eric,doyou agree?

                                                           1

                                                                                                          Exhibit "3"
                                                                                                           Page 23
         Case 8:19-bk-12516-TA                   Doc 328 Filed 01/24/20 Entered 01/24/20 12:06:43                                      Desc
                                                  Main Document    Page 27 of 28
                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled (specify): DECLARATION OF TINHO MANG IN SUPPORT
OF NOTICE OF LODGMENT OF SALE ORDER will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On January
24, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                          Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On January 24, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.
   MAIL REDIRECTED TO TRUSTEE 08/13/19
   DEBTOR
   ULTIMATE BRANDS INC
   30821 SEMINOLE PL
   LAGUNA NIGUEL, CA 92677-2456

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY , OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on January 24, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
  The Honorable Theodor C. Albert – via personal delivery
  PRESIDING JUDGE’S COPY
  United States Bankruptcy Court
  Central District of California
  Ronald Reagan Federal Building and Courthouse
  411 West Fourth Street, Suite 5085 / Courtroom 5B
  Santa Ana, CA 92701-4593

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  January 24, 2020                 Cynthia Bastida                                              /s/ Cynthia Bastida
  Date                             Printed Name                                                 Signature




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


                                                                                                   F 9013-3.1.PROOF.SERVICE
June 2012
4813-2063-5301, v. 1
         Case 8:19-bk-12516-TA                   Doc 328 Filed 01/24/20 Entered 01/24/20 12:06:43                                      Desc
                                                  Main Document    Page 28 of 28
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): continued:

        ATTORNEY FOR INTERESTED PARTY MAX IM COMMERCIAL CAPITAL, LLC: Andrew K Alper
         aalper@frandzel.com, rsantamaria@frandzel.com
        ATTORNEY FOR CREDITOR LIPT W INCHESTER ROAD, INC.: Dana M Andreoli dandreoli@steyerlaw.com,
         sleshin@steyerlaw.com
        ATTORNEY FOR CREDITOR 660 BVD, LLC: Keith Patrick Banner kbanner@greenbergglusker.com,
         sharper@greenbergglusker.com; calendar@greenbergglusker.com
        ATTORNEY FOR UNITED STATES TRUSTEE (SA): Frank Cadigan frank.cadigan@usdoj.gov
        ATTORNEY FOR CREDITOR 600 ANTON BOULEVARD ASSOCIATES: Caroline Djang
         caroline.djang@bbklaw.com, julie.urquhart@bbklaw.com; sansanee.wells@bbklaw.com;
         paul.nordlund@bbklaw.com
        INTERESTED PARTY COURTESY NEF: Timothy W Evanston tevanston@swelawfirm.com,
         gcruz@swelawfirm.com; lgarrett@swelawfirm.com; jchung@swelawfirm.com
        ATTORNEY FOR PLAINTIFFS SALON REBELLE, INC.; SALON REBELLE LLC; DARRY L VERGOLINO-
         HOLIDAY ; ELIZABETH AGUIAR-GUTIERREZ; MARCOS TRUJILLO; and VICKY GARZA: Norma V Garcia
         ngarciaguillen@garciarainey.com
        ATTORNEY FOR UNITED STATES TRUSTEE (SA): Michael J Hauser michael.hauser@usdoj.gov
        ATTORNEY FOR CREDITOR CUTTING EDGE VENTURES INC.: M. Jonathan Hayes jhayes@rhmfirm.com,
         roksana@rhmfirm.com; rosario@rhmfirm.com; janita@rhmfirm.com; susie@rhmfirm.com; max@rhmfirm.com;
         priscilla@rhmfirm.com; pardis@rhmfirm.com; russ@rhmfirm.com; rebeca@rhmfirm.com
        ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): D Edward Hays ehays@marshackhays.com,
         8649808420@filings.docketbird.com
        ATTORNEY FOR CREDITOR W ILLIAM HARTER: Joshua J Herndon jherndon@attorneygl.com, e-
         service@attorneygl.com
        ATTORNEY FOR CREDITORS SHIPSHAPE COLLECTIVE OF FITCHBURG, LLC; CREDITOR JOHN SHAW ;
         and CREDITOR MIDORI SHAW : Nicholas S Kanter nkanter@lewitthackman.com
        ATTORNEY FOR CREDITOR BLD CAPITAL, LLC: Andy Kong Kong.Andy@ArentFox.com
        ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): Tinho Mang tmang@marshackhays.com,
         8444806420@filings.docketbird.com
        RICHARD A MARSHACK (TR): Richard A Marshack (TR) pkraus@marshackhays.com,
         rmarshack@iq7technology.com
        INTERESTED PARTY COURTESY NEF: Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com; lgarrett@swelawfirm.com; jchung@swelawfirm.com
        ATTORNEY FOR CREDITOR W HEATSTRONG ENTERPRISES and CREDITOR MICHAEL JOHN
         PATTERSON: Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
        ATTORNEY FOR CREDITOR UNOFFICIAL COMMITTEE OF FRANCHISEES: Douglas M Neistat
         dneistat@gblawllp.com, mramos@gblawllp.com
        ATTORNEY FOR CREDITOR REGENCY CENTERS, LP: Ernie Zachary Park ernie.park@bewleylaw.com
        ATTORNEY FOR INTERESTED PARTY W . SCOTT GRIFFITHS: Thomas J Polis tom@polis-law.com,
         paralegal@polis-law.com; r59042@notify.bestcase.com
        ATTORNEY FOR CREDITOR UNOFFICIAL COMMITTEE OF FRANCHISEES: Jeremy H Rothstein
         jrothstein@gblawllp.com, mramos@gblawllp.com
        UNITED STATES TRUSTEE (SA): United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
        ATTORNEY FOR DEBTOR ULTIMATE BRANDS INC: Julie J Villalobos julie@oaktreelaw.com,
         oakecfmail@gmail.com; villalobosjr51108@notify.bestcase.com
        INTERESTED PARTY : Larry D Webb Webblaw@gmail.com, larry@webblaw.onmicrosoft.com
        ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): David Wood dwood@marshackhays.com,
         8649808420@filings.docketbird.com
        ATTORNEY FOR CREDITOR 660 BVD, LLC: Ryan D Zick rzick@ppplaw.com, kstewart@ppplaw.com




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


                                                                                                   F 9013-3.1.PROOF.SERVICE
June 2012
4813-2063-5301, v. 1
